 1

 2

 3

 4

 5

 6

 7

 8

 9                       UNITED STATES DISTRICT COURT
10                FOR THE EASTERN DISTRICT OF CALIFORNIA
11                               SACRAMENTO DIVISION
12
     MARTIN LEMP,                           CASE NO. 2:18-cv-01313-TLN-KJN
13
                    Plaintiff,              ORDER RE JOINT STIPULATION
14                                          FOR CONTINUANCE OF PHASE I –
             v.                             CLASS CERTIFICATION HEARING
15                                          AND RELATED DEADLINES
     SETERUS, INC.,
16                                          [Joint Stipulation and Declaration of Paul
                    Defendant.              Rigali filed concurrently herewith]
17
                                            Judge: Hon. Troy L. Nunley th
18                                          Courtroom: Courtroom 2, 15 Floor
19                                          Complaint Filed: May 21, 2018
                                            First Amended Complaint filed: August 10,
20                                          2018
                                            Trial Date: None
21

22

23

24

25

26
27
                                            -1-
28      ORDER RE JOINT STIPULATION FOR CONTINUANCE OF PHASE I – CLASS CERTIFICATION
                              HEARING AND RELATED DEADLINES
 1         This matter is before the Court on Plaintiff Martin Lemp and Defendant
 2   Seterus, Inc.’s (collectively, the “Parties”) Joint Stipulation and Request for
 3   Continuance of Phase 1 – Class Certification Hearing and Related Deadlines.
 4   Having considered the Parties’ stipulation and request, and with good cause having
 5   been shown, the Court hereby orders as follows:
 6         The Parties’ Joint Stipulation and Request for Continuance is GRANTED.
 7   The Court hereby sets the following Phase 1 – Class Certification schedule:
 8         1. The Phase I Discovery Cutoff is continued from April 15, 2019 to
 9   June 17, 2019.
10         2. The Expert Witness Disclosure Deadline is continued from May 15, 2019
11   to July 15, 2019.
12         3. The Class Certification Hearing is continued from September 5, 2019 to
13   November 14, 2019, at 2:00 pm in Courtroom 2.
14         IT IS SO ORDERED.
15

16
     Dated: March 18, 2019
17

18

19

20                                  Troy L. Nunley
                                    United States District Judge
21

22

23

24

25

26
27

28
                                                 -2-
           [PROPOSED] ORDER RE JOINT STIPULATION FOR CONTINUANCE OF PHASE I – CLASS
                        CERTIFICATION HEARING AND RELATED DEADLINES
